IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40201
                         Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOSE LUIS PEREZ-RODRIGUEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-563-1
                      --------------------

                         November 10, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Luis Perez Rodriguez (Perez) appeals his conviction

after pleading guilty to illegal reentry of a deported alien in

violation of 8 U.S.C. § 1326(a) & (b)(2).    He argues that the

district court erred when it denied his motion to suppress his

prior deportation.   Perez submits that the expedited removal

procedures used by the Immigration and Naturalization Service

(INS) denied him of due process of law.

     Inasmuch as the INS complied with the procedures set forth

in 8 U.S.C. § 1228, Perez’s prior deportation was admissible

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40201
                                -2-

evidence for purposes of the instant conviction.    See United

States v. Benitez-Villafuerte, 186 F.3d 651, 657-58 (5th Cir.

1999).   Even if the INS had not complied with § 1228,

Perez does not make a showing that, but for the purported errors,

he would not have been deported.   Id. at 658-59.   Perez’s

argument that his due process rights were further violated

because the INS had a pecuniary interest in deporting him because

its budget is determined by the number of aliens it apprehends

and deports was rejected by this court in Benitez-Villafuerte.

Id. at 660.

     The judgment of the district court is AFFIRMED.